                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-1524-GW-KKx                                           Date      October 7, 2019
 Title             Rudy Ramirez, et al. v. Wells Fargo Bank, N.A., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - ORDER


        Plaintiffs Rudy and Sandra Ramirez as pro pers filed the present lawsuit in the California Superior
Court, County of Riverside against Defendants Wells Fargo Bank, Wachovia Mortgage, World Savings
Bank and Barrett Daffin Frappier Treder & Weiss, LLP (“Barrett”) alleging causes of action for: 1) violation
of Cal. Civ. Code § 2923.5; 2) violation of Cal. Civ. Code § 2923.6; 3) Quiet Title; 4) Cancellation of
Instrument; and 5) violation of Cal. Bus. & Prof. Code § 17200. See Docket No. 1-1. Barrett is named as
a defendant in the third and fourth causes of action. Id. Plaintiffs allege that Barrett “acting at the behest
of Defendant Wells Fargo, recorded a Notice of Trustee Sale” and that “Plaintiffs are seeking for the sale
date to be cancelled and to be taken in consideration for an approval of a loan modification.” Id. at ¶¶ 18,
20. While recognizing that certain members of Barrett were California citizens, Wells Fargo nevertheless
removed the matter to federal court on the basis of diversity contending that Barrett could be ignored
because it was a fraudulently joined defendant. See Docket No. 1 at 5-7.

          Wells Fargo filed a motion to dismiss. See Docket No. 7. This Court considered that motion, but
initially found that there was an issue as to subject matter jurisdiction because it appeared that Barrett was
not a fraudulently joined defendant. See 9/30/2019 Tentative Ruling, Docket No. 15. The issues were argued
at the hearing on the motion and the matter was taken under submission. Id.

            After considering the arguments of counsel, the Court adopts its tentative ruling as its final
decision on the issue of alleged fraudulent joinder finding that Barrett has not been fraudulently joined and,
hence, this Court lacks subject matter jurisdiction over this action. Therefore, the case is ordered remanded
back to state court forthwith.



                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
